Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 27, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant contends that she left her employment because her employer singled her out and harassed and humiliated her, causing her physical and mental strain and stress. Not only does the evidence fail to support this assertion, but it has been held that failure to get along with one’s boss does not constitute good cause for leaving one’s employment (see, Matter of Grossman [Levine], 51 AD2d 853; Matter of Snapperman [Levine], 50 AD2d 1029). In addition, while claimant contends that the problems with her employer caused her stress, it is significant to note that she remained on the job for several months after an alleged incident occurred and she received no medical advice to leave her job (see, Matter of Chawkin [Catherwood], 18 AD2d 750). Under the circumstances, the Unemployment Insurance Appeal Board’s determination that *1048claimant left her employment for personal and noncompelling reasons is supported by substantial evidence (see, Matter of Logan [Levine], 52 AD2d 679, lv denied 39 NY2d 709).
Decision affirmed, without costs. Weiss, J. P., Yesawich, Jr., Levine, Mercure and Harvey, JJ., concur.